Case 1:20-cv-02999-JMS-TAB Document 21 Filed 03/05/21 Page 1 of 1 PageID #: 104




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 PAIGE BOVA,                                               )
                                                           )
                                  Plaintiff,               )
                                                           )
                             v.                            )      No. 1:20-cv-02999-JMS-TAB
                                                           )
 MILLIMAN, INC.,                                           )
                                                           )
                                  Defendant.               )

       ORDER ON MARCH 2, 2021, TELEPHONIC SETTLEMENT CONFERENCE
        Parties appeared in person and by counsel March 2, 2021, for a telephonic settlement

 conference. Settlement discussions were held and this case is settled. Therefore, any pending

 motions are denied as moot, and all previously ordered dates relating to discovery, filings,

 schedules, conferences and trial, if any, are vacated. The parties are given 28 days to file a

 stipulation of dismissal.

        Dated: 3/5/2021



                                               _______________________________
                                           Tim A. Baker
                                           United States Magistrate Judge
                                           Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email
